Case: 11-40548     Document: 00511792631         Page: 1     Date Filed: 03/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 19, 2012
                                     No. 11-40548
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN M. AGUIRRE-FLORES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2621-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Juan M. Aguirre-Flores entered a conditional plea to one count of
possession with intent to distribute a quantity in excess of five kilograms of
cocaine. Aguirre-Flores’s plea was conditioned on the right to appeal the district
court’s denial of his motion to suppress his confession. He contends that his
confession was involuntary due to the unreasonable detention of him and his
family, as well as threats that his wife would be charged with a crime if he did
not confess.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40548       Document: 00511792631        Page: 2   Date Filed: 03/19/2012

                                      No. 11-40548

      We review the voluntariness of a confession de novo and the factual
findings underlying a voluntariness determination for clear error. United States
v. Bell, 367 F.3d 452, 460-61 (5th Cir. 2004). A finding is clearly erroneous if the
reviewing court is left with “the definite and firm conviction that a mistake has
been committed.” United States v. Ornelas-Rodriguez, 12 F.3d 1339, 1347 (5th
Cir. 1994) (internal citation and quotation marks omitted). In determining
whether a defendant has validly waived his Miranda1 rights, we must look at the
totality of the circumstances that surround the interrogation. United States v.
Foy, 28 F.3d 464, 474 (5th Cir. 1994). If, under the totality of the circumstances,
the statement results from a free and rational choice, then the statement is
voluntary. Bell, 367 F.3d at 461. A defendant’s waiver of his Miranda rights is
effective only if the relinquishment of the right to remain silent is free of
“intimidation, coercion, or deception.” United States v. Cardenas, 410 F.3d 287,
293 (5th Cir. 2005).
      The record indicates that any delay was due to the nature of the
investigation at the United States border, and necessary to determine which
occupants of the vehicle were involved in the smuggling of the cocaine into the
country. See United States v. Montoya de Hernandez, 473 U.S. 531, 544 (1985).
Furthermore, there is no evidence in the record that any delay on the part of the
United States Custom and Border Patrol (CBP) officers was for the purpose of
extracting a confession from Aguirre-Flores, or that the delay caused him to
confess.     See United States v. Mullin, 178 F.3d 334, 342 (5th Cir. 1999).
Additionally, Aguirre-Flores’s desire to extricate his wife from prosecution does
not render his confession involuntary since the record indicates that the CBP
officers had a good faith basis to arrest his wife. See Allen v. McCotter, 804 F.2d
1362, 1364 (5th Cir. 1986); United States v. Diaz, 733 F.2d 371, 375 (5th Cir.
1984). Given the totality of the circumstances, there is no evidence that Aguirre-


      1
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                             2
   Case: 11-40548   Document: 00511792631     Page: 3   Date Filed: 03/19/2012

                                 No. 11-40548

Flores’s confession was the result of “intimidation, coercion, or deception.”
Cardenas, 410 F.3d at 293; Bell, 367 F.3d at 461. Accordingly, the district court
did not err in denying his motion to suppress.
      AFFIRMED.




                                       3